                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE

 GREG ADKISSON, et al.,                    )
           Plaintiffs,                     )
 v.                                        )   No.: 3:13-CV-505-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,           )
           Defendant.                      )
                                           )       Lead Case Consolidated with
                                           )
 KEVIN THOMPSON, et al.,                   )
           Plaintiffs,                     )
 v.                                        )   No.: 3:13-CV-666-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,           )
           Defendant.                      )
                                           )       as consolidated with
                                           )
 JOE CUNNINGHAM, et al.,                   )
           Plaintiffs,                     )
 v.                                        )   No.: 3:14-CV-20-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,           )
           Defendant.                      )
                                           )
                                           )
 BILL ROSE,                                )
           Plaintiff,                      )
 v.                                        )   No.: 3:15-CV-17-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,           )
           Defendant.                      )
                                           )
                                           )
 CRAIG WILKINSON, et al.,                  )
           Plaintiffs,                     )
 v.                                        )   No.: 3:15-CV-274-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,           )
           Defendant.                      )
                                           )
                                           )
 ANGIE SHELTON, as wife and next of        )
 Kin on behalf of Mike Shelton, et al.,    )
                Plaintiffs,                )
 v.                                        )   No.: 3:15-CV-420-TAV-HBG
 JACOBS ENGINEERING GROUP, INC., et al.,   )
                Defendants.                )
                                           )




Case 3:16-cv-00635-TAV-HBG Document 261 Filed 03/30/20 Page 1 of 12 PageID #:
                                  12069
   JOHNNY CHURCH,                                          )
             Plaintiff,                                    )
   v.                                                      )    No.: 3:15-CV-460-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., et al.,                 )
             Defendants.                                   )
                                                           )
                                                           )
      DONALD R. VANGUILDER, JR.,                           )
                 Plaintiff,                                )
      v.                                                   )    No.: 3:15-CV-462-TAV-HBG
      JACOBS ENGINEERING GROUP, INC.,                      )
                 Defendant.                                )

      PLAINTIFFS’ RECOMMENDATIONS TO THE COURT FOR PHASE II TRIAL PLAN

 I.        INTRODUCTION

           Pursuant to the Court’s Order [Doc. 489], Plaintiffs in the Adkisson consolidated cases

   recommend to the Court the following Phase II Trial Plan. This recommendation expands upon

   Plaintiffs’ Phase II Trial Proposal, filed January 4, 2019 [Doc. 453] and recommends grouping of

   Phase II trials by disease type to reduce the number of trials, with staggered Phase II discovery

   focused on upcoming trials. Plaintiffs propose that the first trial, involving 7 Plaintiffs identified

   herein, be scheduled as soon as practicable, but no later than one year from now.

II.        ISSUES FOR PHASE II TRIALS

   A.      Specific Causation, Injury, and Damages

   As the Court’s Bifurcation Order says:

           Phase II will involve issues and evidence relating to:
           (1) specific causation with respect to individual plaintiffs;
           (2) each plaintiff’s alleged injuries; and
           (3) the extent to which individual plaintiffs are entitled to damages.

   [Doc. 136 at 6].

           For specific causation, Plaintiffs “have to show that [their] exposures actually did cause

   their individual diseases (by, for example, eliminating alternative causes)” [Doc. 302 at 15]. Under



                                                     2

 Case 3:16-cv-00635-TAV-HBG Document 261 Filed 03/30/20 Page 2 of 12 PageID #:
                                   12070
 Tennessee law, specific causation can be established if Plaintiffs’ exposure was a “substantial

 factor” in their individual diseases. See e.g. Hale v. Ostrow, 166 S.W.3d 713, 718 (Tenn. 2005)

 (“It is not necessary that the defendants’ act be the sole cause of the plaintiff’s injury, only that it

 be a cause . . . [For proximate causation] [t]he tortfeasor’s conduct must have been a “substantial

 factor” in bringing about the harm being complained of.”). Under Tennessee law, Plaintiffs can

 recover for aggravation of a preexisting condition. T.P.I. Civil 14.08; Haws v. Bullock, 592 S.W.2d

 588, 594 (Tenn. Ct. App. 1979). These are all issues of exposure and medical proof. Assuming

 Plaintiffs prove specific causation, they may recover the following types of damages, for which

 evidence will be presented: out-of-pocket medical expenses; future medical expenses; lost wages,

 lost earning potential, pain and suffering, permanent impairment and/or disfigurement, and loss of

 enjoyment of life. See e.g. Meals ex rel. Meals v. Ford Motor Co., 417 S.W.3d 414, 419 (Tenn.

 2013). There are also claims for spouses for loss of consortium.

         None of these issues will require the jury to reexamine any of the questions decided in the

 Phase I trial in violation of reexamination clause of the Seventh Amendment to the U.S.

 Constitution. The parties have briefed this question extensively, and Plaintiffs will not waste the

 Court’s time by repeating the arguments here. The Court denied Jacobs’ Motion for a New Trial,

 stating, “the Court is confident that Phases I and II are sufficiently distinct that no reexamination

 will occur in the future…” [Doc. 462 at 11]. The Court denied Jacobs’ motion for an interlocutory

 appeal of the denial of the motion [Doc. 471], and the U.S. Court of Appeals for the Sixth Circuit

 denied Jacobs’ petition for writ of mandamus on this question on August 13, 2019 [Doc. 480].

 B.      Punitive Damages

         In addition to specific causation, injury and damages, the entitlement of each plaintiff to

 punitive damages and the amount of punitive damages to be awarded should be heard in the Phase



                                                    3

Case 3:16-cv-00635-TAV-HBG Document 261 Filed 03/30/20 Page 3 of 12 PageID #:
                                  12071
 II trials. It is clear from the evidence presented in Phase I that Plaintiffs are entitled to have a jury

 decide the punitive damages issue. There was ample evidence presented in the Phase I trial of

 malicious, intentional, fraudulent and reckless conduct on the part of Jacobs, which included

 deliberately manipulating and tampering with air monitoring results or processes, threatening

 workers when they asked for dust masks or respirators, and communicating to workers that fly ash

 was safe to consume. The Court gave the jury a permissive adverse inference instruction regarding

 the deliberate tampering with air samples or results, allowing the jury to infer that the test results

 would have been favorable to the Plaintiffs and adverse to the Defendant. The jury found Jacobs

 was negligent based on this conduct, but the conduct goes far beyond mere negligence. See e.g.

 Flax v. DaimlerChrysler Corp., 272 S.W.3d 521, 535 (Tenn. 2008) (punitive damages award of

 $13,367,345 upheld where defendant consciously disregarded a known, substantial, and

 unjustifiable risk to the plaintiffs).

         Under the punitive damages statute, Tenn. Code Ann. § 29-39-104(1), the jury would first

 be asked whether Plaintiffs have proven by clear and convincing evidence that Jacobs acted

 maliciously, intentionally, fraudulently or recklessly. While some of the same evidence about

 Defendant’s conduct presented in Phase I would be presented for punitive damages in Phase II,

 Phase II would not require the reexamination of the issues presented to the jury in Phase I. As

 quoted by the Court in denying Jacobs’ motion for a new trial [Doc. 462 at 12]:

         The existence of common factual issues is to be distinguished from the existence
         of overlapping evidence. For purposes of the Seventh Amendment, the question is
         whether factual issues overlap, thus requiring one trier-of-fact to decide a disputed
         issue that must be decided by a subsequent jury, not whether the two fact-finders
         will merely have to consider similar evidence.

 Allison v. Citgo Petroleum Corp., 151 F.3d 402, 423 n.21 (5th Cir. 1998).




                                                    4

Case 3:16-cv-00635-TAV-HBG Document 261 Filed 03/30/20 Page 4 of 12 PageID #:
                                  12072
          The jury in Phase II would not be asked whether Defendant breached duties owed to

 Plaintiffs, as it was in Phase I, and there would be no possibility of inconsistent verdicts on the

 same issues. It is certainly possible that a Phase II jury could find that conduct for which Jacobs

 was held liable for negligence in Phase I does not rise to the level required for punitive damages

 in Phase II, but this is a possibility in every trial with a claim for punitive damages.

          In any event, Jacobs has waived any Seventh Amendment objections to having punitive

 damages heard in Phase II. During the September 20, 2018, Status Conference when Plaintiffs

 requested the issue of eligibility for punitive damages to be tried in Phase I and specifically

 discussed the potential Seventh Amendment issues of trying them in Phase II. Jacob’s counsel

 waived any objection. [Excerpts from Status Conference Proceedings Before the Honorable

 Thomas A. Varlan, September 20, 2018, at 6-12, attached as Exhibit 1].

          Under Tenn. Code Ann. § 23-39-104(a)(2) and (3), if the jury finds that the Defendant’s

 conduct was malicious, intentional, fraudulent or reckless, “then the court shall promptly

 commence an evidentiary hearing in which the jury shall determine the amount of punitive

 damages, if any.” Tenn. Code Ann. § 29-39-104(a)(4) sets out the evidence to be considered by

 the jury in determining the amount of punitive damages. 1

          Finally, punitive damages can be sought for each Plaintiff in Phase II, because there is no

 prohibition under Tennessee law on punitive damages awards for multiple plaintiffs in a mass tort

 case. See Cathey v. Johns-Manville Sales Corp., 776 F.2d 1565, 1571 (6th Cir. 1985) (rejecting a

 due process violation argument by a defendant potentially subject to multiple punitive damages

 awards). However, under Tenn. Code Ann. § 29-39-104(a)(4), one factor the jury can consider in



 1
  There should not be any facts to be heard regarding the punitive damages cap in § 29-39-104(5) and (7), because the
 Sixth Circuit Court of Appeals recently found the cap violates the individual right to a trial by jury set forth in the
 Tennessee Constitution. Lindenberg v. Jackson National Life Insurance Company, 912 F.3d 348, 366 (6th Cir. 2018).

                                                           5

Case 3:16-cv-00635-TAV-HBG Document 261 Filed 03/30/20 Page 5 of 12 PageID #:
                                  12073
    determining the amount of punitive damages in any particular case is “whether, and the extent to

    which, defendant has been subjected to previous punitive damage awards based upon the same

    wrongful act.”

    C.         Summary of Issues for Jury

               In summary, the following issues would be presented to each jury in the Phase II trials:

               (1) specific causation with respect to each individual plaintiff claiming one or more
               of the diseases found by the Phase I jury to be caused by coal ash exposure;
               (2) the extent of each plaintiff’s alleged injuries;
               (3) the extent to which individual plaintiffs are entitled to economic and non-
               economic damages;
               (4) whether Plaintiffs have proved by clear and convincing evidence that Jacobs
               acted maliciously, intentionally, fraudulently or recklessly; and
               (5) if the jury finds Plaintiffs are entitled to punitive damages, an evidentiary
               hearing would be conducted, after which the jury would decide the amount of
               punitive damages to award to each Plaintiff, if any, based on the factors in Tenn.
               Code Ann. § 29-39-104(a)(4).

III.           PROPOSED PROCEDURE FOR PHASE II

               Plaintiffs are certain the Court and the Defendant would agree that a trial of all 52 cases at

    once would be unwieldy and confusing to the jury. 2 On the other hand, it would create undue delay

       for the Plaintiffs, cause excessive expense for the Parties, and unduly consume the Court’s

       resources to conduct 52 separate trials. Plaintiffs’ proposal seeks to balance these two opposite

       approaches by consolidating individual cases for Phase II Trial based upon the primary disease

       type for which recovery is sought.

               Pursuant to Fed. R. Civ. P. 42, the Court has broad discretion in how to consolidate or

       separate cases for trial. Plaintiffs considered proposing a bellwether approach, but the numbers of

       Plaintiffs are not so large that the Court would likely find this approach warranted. See Auchard v.


    2
        There are 52 ash spill cleanup worker Plaintiffs suing for personal injuries, including 3 who are deceased, and 19
       spouses suing for loss of consortium (one spouse, Ms. Angie Shelton, is also suing as next of kin of deceased, Mr.
       Mike Shelton). Given that the loss of consortium claims are dependent upon the worker personal injury claims and
       would be tried together, there are 52 cases for trial.

                                                               6

  Case 3:16-cv-00635-TAV-HBG Document 261 Filed 03/30/20 Page 6 of 12 PageID #:
                                    12074
 Tennessee Valley Authority, No. 3:09–CV–54, 2011 WL 444845, *2-3 (E.D. Tenn. Feb. 1, 2011).

 However, Plaintiffs believe it would be beneficial for the Parties and the Court and would

 “expedite and economize” pursuant to Fed. R. Civ. P. 42(b), to split the trials into manageable

 groups and to phase further discovery so that it would focus on each group as its trial date

 approaches rather than being scattershot for all the Plaintiffs at the same time. Because Plaintiffs

 are not requesting the use of bellwether or representative Plaintiffs, there is no issue of the

 representativeness of the Plaintiffs selected for the first trials or future trials. See e.g. In re Chevron

 U.S.A., Inc., 109 F.3d 1016, 1019–20 (5th Cir. 1997) (ruling that cases selected for a bellwether

 trial need to be representative of all cases). Plaintiffs filed these cases and have the burden of proof,

 so they should be able to select the Plaintiffs for each trial, just as they would control the

 presentation of their witnesses and evidence if all the cases were being tried at once.

         Based on the Phase I jury verdict on general causation, Plaintiffs propose that Plaintiffs be

 grouped for trial by disease type found to be caused by exposure to fly ash. This would allow for

 the use of the same expert witnesses and similar medical proof to be presented for specific

 causation for each Trial Group to provide efficiencies for the Parties and reduce confusion by the

 juries. Some of the Plaintiffs were treated by the same specialists for their illnesses, which would

 also make this approach more efficient for the testimony of treating physicians.

         The jury in Phase I found that 10 types of diseases suffered by Plaintiffs can be caused by

 exposure to coal fly ash. Further grouping of some of these types of diseases is possible where the

 same medical experts will likely be involved with expert testimony about more than one disease

 type. For instance, Plaintiffs believe that lung cancer, asthma, chronic obstructive pulmonary

 disease, and the respiratory conditions in the tenth finding of the jury could be combined so that

 the Plaintiffs suffering primarily from these lung diseases can be joined in one trial with the same



                                                     7

Case 3:16-cv-00635-TAV-HBG Document 261 Filed 03/30/20 Page 7 of 12 PageID #:
                                  12075
 expert witnesses and treating physicians testifying. Similarly, Plaintiffs believe hypertension and

 coronary artery disease can be combined, as could non‐melanoma skin cancer and allergic contact

 dermatitis (skin allergy).

        Here are the proposed disease groupings with a count of Plaintiffs who are seeking

 recovery for the disease(s) as their primary claim:

    1) Lung: lung cancer, asthma, chronic obstructive pulmonary disease, respiratory conditions:
       there are 23 Plaintiffs in this group.

    2) Cardiovascular: coronary artery disease, hypertension: there are 22 Plaintiffs in this group.

    3) Skin: skin cancer, allergic contact dermatitis: there are 2 Plaintiffs in this group.

    4) Leukemia and Other Hematologic Malignancies: there are 4 Plaintiffs in this group.

    5) Peripheral Neuropathy: there is 1 Plaintiff in this group.

        Obviously, the lung and cardiovascular groups will have to be divided into more than one

 trial each. With these groups divided into subgroups of 7 or 8, it is possible for all the cases to be

 tried with 8 trials: 3 trials each for the heart and lung groups, 1 for the leukemia and other

 hematologic malignancies group, and 1 for a combination of the skin and peripheral neuropathy

 groups. The jury in each case should be able to keep track of the evidence for 7 or 8 Plaintiffs and

 avoid confusion. A carefully crafted verdict form should help in distinguishing among the

 Plaintiffs in answering the verdict questions. With the Court’s permission, Plaintiffs can prepare

 notebooks with photographs of each Plaintiff and basic information about them to assist the jury

 in keeping track of the evidence. The Manual for Complex Litigation suggests that consolidation

 of fewer than ten (10) cases for trial can be effective. Manual for Complex Litigation, Fourth, §

 2293 at 466.




                                                   8

Case 3:16-cv-00635-TAV-HBG Document 261 Filed 03/30/20 Page 8 of 12 PageID #:
                                  12076
 A.      Trial 1 – Lung Group

         Plaintiffs propose that the first trial focus on lung disease cases with the 7 Plaintiffs selected

 below presenting their cases to a jury. The lung group should be tried first, because it is the most

 numerous and has several Plaintiffs with serious illnesses which may lead to death or total

 disability in the near future. Following are the Plaintiffs selected for the first trial:

 Lung Group

         William Harvey Bass
         Jeffrey Brewer
         Tim Gibson
         Stanley Hill
         Mike Shelton
         Kenneth Shepherd
         Kevin Thompson

 B.      Trial 2 – Cardiovascular Group

         The second trial should focus on cardiovascular disease cases with the 7 Plaintiffs selected

 below. The heart group should be second, because it is the second largest and also includes several

 individuals who have serious illnesses warranting as early a trial as practicable. Following are the

 Plaintiffs selected for the second trial:

 Heart Group

         Leonard Bledsoe
         Ansol Clark
         Dan Cody
         John Cox
         Enoch “Roy” Edmonds
         Jimmy Kilby
         Mike McCarthy

 C.      Proposed Schedule

         Plaintiffs propose that the Court schedule the first trial as soon as practicable, but no less

 than one year from now. Plaintiffs will cooperate with Defendant in drafting a proposed scheduling



                                                     9

Case 3:16-cv-00635-TAV-HBG Document 261 Filed 03/30/20 Page 9 of 12 PageID #:
                                  12077
 order that will provide for expert disclosures, Daubert motions, and dispositive motions for the

 first trial based on the Court’s standard scheduling order.

        Plaintiffs propose that discovery should commence for both the first and second trial groups

 but that the Court set the second trial date in a future status conference as discovery proceeds and

 pre-trial motions are decided for both groups of Plaintiffs. Discovery should be stayed for the rest

 of the Plaintiffs not in the first two trial groups to avoid the impact of scattershot discovery of all

 Plaintiffs on the ability of the Parties to prepare for the first two trials. Additional discovery may

 be necessary on Plaintiffs’ punitive damages claims, but this will not involve more than one or two

 Rule 30(b)(6) depositions which will apply to all the cases.

        There would be expert proof of exposure and specific causation in each trial, with common

 medical expert witnesses based on the disease (e.g., same expert cardiologist for all the

 cardiovascular cases), providing efficiencies for the Parties and the Court. Expert reports would

 be disclosed in accordance with the pretrial order, and each side would have the opportunity to

 depose the other’s expert witnesses.

        Each Plaintiff would testify about his or her exposure and medical conditions, and there

 would likely be additional fact witnesses concerning exposure. Treating physician testimony

 would be presented either live or by deposition video, and in some cases, a life care planner and

 economist may need to testify as an expert witness about damages.

        Finally, Plaintiffs and other fact witnesses would testify about Jacobs’ conduct giving rise

 to punitive damages. If the jury finds Plaintiffs are entitled to punitive damages, then, in a separate

 evidentiary hearing, one or more witnesses will testify about some of the factors in Tenn. Code

 Ann. § 29-39-104(a)(4) concerning the amount of punitive damages, including Jacobs’ financial




                                                   10

Case 3:16-cv-00635-TAV-HBG Document 261 Filed 03/30/20 Page 10 of 12 PageID #:
                                   12078
 condition and net worth. This testimony would be common to all the cases and may be by video

 deposition excerpts.

        Once the second trial is scheduled, Plaintiffs will select trial groups for the third and fourth

 trials, and a scheduling order can be developed for those Plaintiffs, including discovery and pre-

 trial motions. Discovery would remain stayed for the rest of the Plaintiffs until they are selected

 for a trial. This process can continue until all the cases are tried or otherwise resolved.

 IV.    CONCLUSION

        Plaintiffs submit that this relatively simple proposal should be adopted by the Court,

 because it furthers the goal of the federal courts “to secure the just, speedy, and inexpensive

 determination” of these actions, as well as the goal of Rule 42(b) “to expedite and economize.”

 Fed. R. Civ. P. 1, 42(b). The first two trials will provide the Parties with more information about

 the strength and the value of the cases and will likely promote further settlement discussions.

 However, if no further settlement discussions ensue after these trials, the Court will have tried

 approximately one quarter of the cases to be tried (14 out of 52) and will put into motion a plan to

 complete the rest.

         Respectfully submitted.

                                                /s/ Gary A. Davis
                                                Gary A. Davis, TN. Bar No. 009766
                                                James S. Whitlock, NC Bar No. 34303
                                                (admission Pro Hac Vice)
                                                Davis & Whitlock, P.C.
                                                21 Battery Park Ave., Suite 206
                                                Asheville, NC 28801
                                                T: (828) 622-0044
                                                F: (828) 398-0435
                                                gadavis@enviroattorney.com
                                                jwhitlock@enviroattorney.com




                                                  11

Case 3:16-cv-00635-TAV-HBG Document 261 Filed 03/30/20 Page 11 of 12 PageID #:
                                   12079
                                               James K. Scott, BPR #16893
                                               Keith D. Stewart, BPR #17574
                                               John Tyler Roper, BPR #21927
                                               Market Street Law, PLLC
                                               625 Market Street, 14th Floor
                                               Knoxville, TN 37902
                                               T: (865) 888-9995
                                               F: (866) 245-0989
                                               jimscott264@gmail.com
                                               keithdstewart@gmail.com
                                               tylerroperlaw@gmail.com

                                               John B. Dupree
                                               Bridgefront Law Group, PLLC
                                               616 W. Hill Ave, 2nd Floor
                                               Knoxville, TN 37902
                                               T: (865) 223-5184
                                               john.dupree@knoxtnlaw.com

                                               Jeffrey E. Friedman, Ala. Bar No. asb-6868-n77j
                                               (admission Pro Hac Vice)
                                               Friedman, Dazzio, Zulanas & Bowling, PC
                                               3800 Corporate Woods Drive
                                               Birmingham, AL 35242
                                               T: (205) 278-7000
                                               F: (205) 278-7001
                                               jfriedman@friedman-lawyers.com

                                               Attorneys for Plaintiffs


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on March 30, 2020, a copy of the foregoing was filed

 electronically. Notice of filing will be sent by operation of the Court’s electronic filing system to

 all parties indicated on the electronic filing receipt. Parties may access the filing through the

 Court’s electronic filing system.

                                                       /s/Gary A. Davis
                                                       Attorney for Plaintiffs




                                                  12

Case 3:16-cv-00635-TAV-HBG Document 261 Filed 03/30/20 Page 12 of 12 PageID #:
                                   12080
